Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6, 8-17, 19-20 are allowed and remembered as claims 1-18. The original Claims 7 and 18 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1 and the corresponding apparatus claims 11 and 16, 
A method, comprising: 
determining, by one or more processors of a first vehicle, a presence of a second vehicle in a first location in proximity to the first vehicle; and 
controlling a visual attribute of a first indicator element displayed on an optical surface of the first vehicle based on the second vehicle being at the first location for a period of time, wherein the first indicator element comprises a plurality of segments that are individually controllable to indicate a position of the second vehicle relative to a blind spot of the first vehicle; 
wherein a first segment of the plurality of segments is illuminated indicating that the second vehicle is entering the blind spot, and a second segment of the plurality of segments is illuminated indicating that the second vehicle is exiting the blind spot.

The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    Nomura (US 2019/0168666) shows a system to cause a light emitter to property emit light for notifying an occupant of movement direction of an object. The newly found Prior Art, Basson et al. (US 2009/0063053) shows a method and system for detecting and alerting a driver of vehicles in their blind spots.  
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1, 11 and 16, respectively, including a second segment of the plurality of segments is illuminated indicating that the second vehicle is exiting the blind spot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOI C LAU/Primary Examiner, Art Unit 2689